Citation Nr: 1721766	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture of the left ankle prior to May 18, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture of the right ankle prior to May 18, 2015, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted entitlement to a 10 percent rating for bilateral ankle stress fracture residuals effective June 17, 2009.  

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

A July 2015 rating decision increased the ratings for both ankles to 20 percent effective May 18, 2015.

This matter was previously before the Board in February 2015 and was remanded for further development which has been completed.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 18, 2015, the Veteran's bilateral ankle disabilities manifested with pain and limitation of motion; dorsiflexion was no greater than 15 degrees and plantar flexion was greater than 30 degrees; additional functional loss due to pain, swelling, fatigue, and crepitation was present.    

2.  From May 18, 2015, the Veteran's bilateral ankle disabilities manifested with pain and limitation of motion; dorsiflexion was no greater than 0 degrees and plantar flexion was greater than 45 degrees; additional functional loss due to pain, swelling, fatigue and crepitation was present.


CONCLUSIONS OF LAW

1.  Prior to May 18, 2015, the criteria for a disability rating of 20 percent for the bilateral ankle disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.71(a), Diagnostic Codes 5270, 5271 (2016).

2.  From May 18, 2015, the criteria for a disability rating in excess of 20 percent for the bilateral ankle disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.71(a), Diagnostic Codes 5270, 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard July 2009 letter satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records and post-service VA and private treatment records have been obtained.  Pursuant to the Board's February 2015 remand, the RO obtained additional VA treatment records and associated them with the electronic claims file, made reasonable attempts to obtain outstanding private treatment records, and afforded the Veteran a VA examination in May 2015.  Thus, there has been substantial compliance with the Board's remand directives.  

The August 2009, January 2013, and May 2015 VA examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  The Board finds no prejudice to the Veteran in proceeding with the adjudication of this claim even with consideration of Correia v. McDonald, 28 Vet. App. 158 (2016).  For the entire appeal period, the Veteran is in receipt of the maximum rating for his bilateral ankle based on limitation of range of motion.  A higher schedular rating requires ankylosis of the ankle joint, which has not been shown.  Therefore, the Board finds that the examinations are adequate to adjudicate the claim and no further examination is necessary.  VA's duty to assist has been met. 

Analysis

The Veteran seeks a higher evaluation for residuals of bilateral ankle stress fractures, which are rated at 10 percent prior to May 18, 2015 and 20 percent thereafter. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016). 

In the present case, service connection for residuals of bilateral ankle stress fractures was granted in April 1976.  The Veteran filed the claim for an increased evaluation in June 2009, more than one year after the grant of service connection.  Accordingly, this constitutes a non-initial increased rating claim.  The relevant period of non-initial increased rating claims is one year prior to the date of claim to the present.  Thus, the relevant period of appeal is June 2008 to present.

The RO evaluated the Veteran's residuals of bilateral ankle stress fractures under 38 C.F.R. § 4.71a, DC 5271 (2016).  Under DC 5271, a rating of 10 percent is warranted for moderate limited motion of the ankle, and rating of 20 percent is warranted for marked limited motion of the ankle.  A rating above 20 percent is warranted, under DC 5270, only if ankylosis is present.  See 38 C.F.R. § 4.71a, DC 5270.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must also consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

A. Period Prior to May 18, 2015

There are no private treatment records associated with the file for this claim period.  VA treatment records show complaints of chronic and daily ankle pain.  A March 2012 treatment record shows there was limited motion in the ankles to 10 degrees.  A note in 2013 indicates that the Veteran's gait was as if he was walking on hot coals. 

The Veteran's August 2009 VA examination report indicates that the Veteran suffered from symptoms of pain, weakness, stiffness, and swelling; flare-ups were denied.  He noted the use of a cane/walker and crutches for support.  Symptoms present on examination included painful motion, weakness, tenderness (in the right ankle), redness, and abnormal movement.  The range of motion measurements for bilateral ankle motion was dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  There was no additional limitation of motion on repetitive use; however the examiner noted pain, fatigue and weakness were present upon repetitive motion.  The examiner indicated there was also additional functional limitation on walking and standing, which was mild to moderate impairment with strenuous weight-bearing activity.  The examiner noted that instability and ankylosis of the ankle joints were not present.  The overall effect on the Veteran's usual occupation and daily activities was mild to moderate impairment with strenuous weight-bearing activity.

The Veteran's January 2013 VA examination indicates the Veteran reported ankle pain and occasional swelling, heat, redness, clicking/popping with pain, and steadiness without falling.  Walking was limited to 100 yards and standing was limited to 30 minutes before needing to stop and rest.  Flare-ups occurring once or twice a month cause the Veteran to stop and rest for about an hour.  The Veteran used a cane or walker to assist with ambulation, and although it was primarily for his back-he stated that it helped his ankles as well.  The range of motion measurements for the bilateral ankles were dorsiflexion 15 degrees and plantar flexion to 45 degrees or greater.  Repetitive motion testing did not result in additional loss of motion in either ankle although the examiner noted there was functional loss due to pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  No laxity or ankylosis was present.

At his May 2014 hearing, the Veteran reported constant ankle pain, in addition to throbbing, popping and swelling on flares.  He estimated that the flares with popping and swelling occurred about one or two times a week, and about three to four times a month.  The Veteran estimated that he is able to walk 50 yards before needing to sit down.

The ranges of motion measurements for this period support a 10 percent rating under DC 5271.  However, the Board has considered whether a higher rating is warranted for this period on the basis of the DeLuca factors.  The Veteran's testimony that he experiences flare-ups with pain, swelling, and crepitation that result in limited mobility approximately once or twice a week is considered competent and credible.  In addition, the clinical findings noted at both the 2009 and 2013 VA examinations adequately demonstrate that the Veteran experiences additional functional loss due to his disabilities, both upon flare-up and with repetitive use after time.  The Veteran's limited motion, subjective complaints of pain, crepitation, and swelling; and the demonstrated functional impairment, warrant a 20 percent rating for the appeal period prior to May 18, 2015.  See 38 C.F.R. § 4.71a, DC 5271.  At no time during this period were the criteria for a disability evaluation in excess of 20 percent for a left ankle disability met.  See Fenderson, 12 Vet. App. at 126.

B. Period Beginning May 18, 2015

For the appeal period beginning May 18, 2015; the Veteran's ankle disabilities were each rated 20 percent disabling under DC 5271.  

The Veteran's May 2015 VA examination, which was conducted during a flare-up, indicates constant ankle pain that increases with movement and any weight-bearing.  The range of motion measurements for bilateral ankle dorsiflexion was 0 degrees, while plantar flexion was 45 degrees or greater.  Pain was noted on weight-bearing with a severity of 9/10.  Repetitive use does not decrease range of motion.  Muscle strength was normal and no ankylosis was present.  

There are no private treatment records associated with the file for this claim period.  VA treatment record show continued complaints of chronic ankle pain.

A rating above 20 percent is warranted under DC 5270, only if ankylosis is present.  

The medical evidence, to include the VA records and May 2015 VA examination report, do not reflect presence of ankylosis.  Thus a rating above 20 percent is not warranted. Additionally, although there existed additional functional loss due to flare-ups for this period, a higher rating under the DeLuca precepts is not warranted because the Veteran has already reached the maximum schedular rating for limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80 (1997)(holding that once a musculoskeletal disability has reached the maximum schedular rating based on limitation of motion, no further consideration of Deluca factors is needed).

Therefore, for the period beginning May 18, 2015, a rating in excess of 20 percent for the bilateral ankle disabilities is not warranted. 


ORDER

A 20 percent rating, and no higher, for residuals of a stress fracture of the bilateral ankles prior to May 18, 2015, is granted.

A rating in excess of 20 percent for residuals of a stress fracture of the bilateral ankles from May 18, 2015 is denied.


REMAND

A claim for TDIU has been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently unemployed and at his May 2015 examination, the examiner indicated that the Veteran's bilateral ankle conditions would prevent him from doing any type of work on his feet.  

Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the higher rating claim, but was not addressed by the RO, the claim is remanded to the RO.  A remand will allow for the RO to provide proper notice regarding this issue; complete development including, but not limited to a VA opinion on the matter; and consider the merits of the claim in the first instance. 

The Board also notes that service connection is in effect only for stress fracture residuals for the bilateral ankles, rated at 20 percent each.  The Veteran's combined disability rating is 40 percent.  Tus, the minimum schedular criteria for TDIU are not met.  

Even if the percentage requirements of schedular TDIU are not met, an extra-schedular TDIU may be established when the Veteran is unable to secure or follow a substantially gainful occupation by reason of a service-connected disability.  See 38 C.F.R. §§ 3.340, 38 C.F.R. § 4.16 (b).  However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  As there is evidence suggesting that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected bilateral ankle disabilities, the claim is also referred to the Director of the Compensation and Pension Service for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU. Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his current and/or former employer(s) for additional information regarding his employment.

2.  Obtain complete VA treatment records since May 2015.

3.  Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU for the service-connected bilateral ankles alone, under 38 C.F.R. § 4.16 (b).

4.  After completing the requested actions, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow an appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


